DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No 2020/0043793) in view of Balakrishnan et al (US Publication No. 2017/0287902).

    PNG
    media_image1.png
    476
    625
    media_image1.png
    Greyscale

Regarding claim 1, Huang discloses a semiconductor device comprising: a substrate Fig 1,20 including an active region that extends in a first direction Fig 1,24; a gate structure Fig 4A, 30 that intersects the active region and that extends in a second direction; a source/drain region Fig 12, 42’ on the active region on at least one side of Fig 12, 60 on the source/drain region Fig 12, 42’  on the at least one side of the gate structure; and a contact insulating layer Fig 12, 48 on sidewalls of the contact plug, wherein a lower end of the contact plug is located closer to the substrate than a lower end of the source/drain region Fig 12. Huang discloses all the limitations except for the interlayer insulating layer.
Whereas Balakrishnan discloses an interlayer insulating layer Fig 25, 300 on the substrate; wherein the contact insulating layer Fig 25, 240 is between the interlayer insulating layer Fig 25, 300 and the contact plug Fig 25, 280. Huang and Balakrishnan are analogous art because they are directed to FinFet devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Huang and incorporate an interlayer insulating layer to provide additional protection.
Regarding claim 2, Huang discloses wherein the contact plug has a length in the second direction that is greater than a length of the source/drain region in the second direction Fig 12.
Regarding claim 3, Huang discloses wherein the contact insulating layer is spaced apart from an end portion of the source/drain region in the second direction Fig 10A.
Regarding claim 4, Huang discloses wherein the contact insulating layer surrounds the contact plug, when viewed in a plan view Fig 12.
Fig 12.
Regarding claim 6, Huang discloses further comprising a sidewall insulating layer Fig 12, 39 in contact with a portion of an outer surface of the source/drain region and in contact with the contact plug Fig 12.
Regarding claim 7, Huang discloses wherein the source/drain region includes a first surface that extends obliquely from the active region in an upward direction, when viewed in a cross-sectional view along the second direction, wherein the sidewall insulating layer is located on the first surface Fig 12.
Regarding claim 9, Huang discloses wherein the sidewall insulating layer entirely overlaps the source/drain region, when viewed in a plan view Fig 12.
Regarding claim 10, Huang discloses wherein a lower surface of the gate structure is located a same distance from the substrate as a lower surface of the contact plug or is closer to the substrate than the lower surface of the contact plug Fig 10A and Fig 12.
Regarding claim 11, Huang discloses further comprising a plurality of channel layers on the active region and spaced apart from each other in a vertical direction perpendicular to the first and second directions, wherein the gate structure surrounds the plurality of channel layers Fig 10A and Fig 12.
Regarding claim 22, Huang discloses a semiconductor device comprising: a substrate Fig 1,20  including active regions Fig 1,24 that extend in a first direction; gate structures Fig 4A,30 including gate electrode layers that intersect the active regions and Fig 4A; source/drain regions Fig 12, 42’ on the active regions on at least one sides of the gate structures Fig 12; contact plugs Fig 12, 60 on the source/drain regions on the at least one sides of the gate structures Fig 12; contact insulating layers Fig 12, 46 that contact the gate structures and that surround sidewalls of the contact plugs; and a sidewall insulating layer Fig 12, 39 that contacts a portion of an outer surface of the source/drain regions and that contacts the contact plugs Fig 12. Huang discloses all the limitations except for the device isolation layer.
Whereas Balakrishnan discloses a device isolation layer Fig 25, 300. Huang and Balakrishnan are analogous art because they are directed to FinFet devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Huang and incorporate a device isolation layer to provide additional protection.
Regarding claim 23, Huang discloses wherein a lower end of each of the contact plugs is closer to the substrate than a lower end of each of the source/drain regions Fig 12.

Allowable Subject Matter
Claims 12-18, 20 are allowed over the prior art of record.
After further search and consideration of Applicant’s response filed on December 8, 2021, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein a first distance between the gate electrode layer and each of the contact plugs adjacent to the gate electrode layer in the first region is shorter than a second distance between the gate electrode layer and each of the contact plugs adjacent to the gate electrode layer in the second region”, as recited in independent claim 12.
Claims 13-18, 20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-11, 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811